Citation Nr: 0104913	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-21 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for anxiety reaction 
and post traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision, the RO denied an 
evaluation in excess of 30 percent for anxiety reaction and 
PTSD.


REMAND

The appellant contends that the severity of his service 
connected anxiety reaction and PTSD warrants an evaluation in 
excess of the currently assigned 30 percent rating.  His 
voluminous claims folder reflects a history of significant 
psychiatric dysfunction which, according to examiners 
throughout the years, has been difficult to categorize.  An 
extensive VA examination in August 1997, which included a 
complete psychological evaluation as well as review of the 
claims folder, resulted in opinion that he manifested a 
severe, nonservice-connected personality disorder which was 
the "principal and primary reason for [his] industrial and 
social impairment."  He was also given diagnoses of 
dysthymia and somatoform disorder which were considered 
"mildly" disabling with an assigned Global Assessment 
Functioning (GAF) Score of 65-70.  It was further determined 
that the findings did not support a PTSD diagnosis.

Subsequently, the appellant has submitted a June 1998 letter 
from his treating physician at the Leesville Mental Health 
Clinic which opines that he has virtually no functional 
capacity due to PTSD.  In July 1999, a VA examiner assigned 
separate GAF scores of 35 for his dysthymic disorder and his 
personality disorder.  The examiner did not indicate if he 
were a doctor or had a Ph.D. or other qualifications.  The 
GAF of 35 did not seem to be in accord with the clinical 
findings recorded during the evaluation.

Based upon the above, the Board is of the opinion that 
further development is necessary in order to reconcile the 
conflicting medical evidence of record.  In view of the fact 
that his claims folder reveals a psychiatric profile which 
has been difficult to diagnose, the RO should arrange for the 
appellant to undergo an evaluation by a psychiatrist in order 
to ascertain all symptomatology related to his service 
connected anxiety reaction and PTSD.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps 
obtain all of the appellant's recent clinical 
records of psychiatric treatment with the 
State of Louisiana Office of Mental Health, 
to include records of his treatment at the 
Leesville Mental Health Clinic.  The RO 
should also contact the appellant and request 
the name(s) of any other current providers of 
psychiatric treatment whose records are not 
currently of file, to include the name, 
address and date(s) of treatment with the 
social worker who has provided him private 
consultations.

2.  The appellant is hereby advised of his right to 
submit additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

3.  Following the receipt of any additional 
records, the RO should arrange for the 
appellant to undergo an examination by a 
psychiatrist in order to ascertain all 
symptomatology related to his service 
connected anxiety reaction and PTSD.  The 
examiner is requested to delineate, to the 
extent possible, his service connected 
symptomatology.  It is also requested that 
the examiner determine whether there is a 
relationship between the dysthymic disorder 
and anxiety reaction and PTSD.  A Global 
Assessment Functioning Score (GAF) for his 
service connected psychiatric disorder(s) 
should be given.  The claims folder and a 
copy of this remand should be made available 
to the examiners.  It is requested that the 
examination report conform to the rating 
criteria.

4.  The appellant is hereby advised that, in 
the event he fails to report without good 
cause, his claim for an increase shall be 
denied.  38 C.F.R. § 3.655(b) (2000).

5.  The RO should prepare a decision that 
clearly establishes whether the RO considers 
the dysthymic disorder to be service-
connected or not.  In reaching the 
determination, the RO should consider the 
service records which note a history 
compatible with chronic depression.

6.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
VBA Fast Letter 00-87 (November 17, 2000), 
VBA Fast Letter 01-02 (January 9, 2000) and 
any other pertinent formal or informal 
guidance that is subsequently provided by the 
Department, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




